Exhibit 10.4

TERADATA CORPORATION

DIRECTOR COMPENSATION PROGRAM

Amended and Restated Effective April 28, 2008

PREAMBLE

This Teradata Corporation Director Compensation Program (“Program”) was adopted
effective as of October 1, 2007, the closing of the Teradata Spin Off
transaction (the “Effective Date”).

The Program was approved and adopted by the Committee on Directors and
Governance of the Board of Directors (the “Board”) of Teradata Corporation
(“Company”), as designated by the Board pursuant to its authority under
Section 2 of the Teradata Corporation 2007 Stock Incentive Plan, as amended, to
grant stock and other stock-based awards to non-employee directors and to
determine the terms and conditions of such awards.

The Program is intended to provide competitive remuneration to individuals
serving as non-employee members of the Board (each, a “Director”), and to align
the interests of the Directors with the interests of the Company’s stockholders.

Effective as of April 28, 2008, the Program is amended and restated to comply
with Section 409A of the Internal Revenue Code (the “Code”).

ARTICLE I

Definitions

 

1.1 Committee means the Committee on Directors and Governance of the Board of
Directors of Teradata Corporation.

 

1.2 Common Stock means the common stock of Teradata Corporation, par value $.01
per share.

 

1.3 Company means Teradata Corporation, a Delaware corporation.

 

1.4 Deferred Stock Award means the annual retainer and/or meeting fees, if any,
elected by a Participant to be deferred as set forth in ARTICLE III.

 

1.5 Deferred Stock Grant means the initial, annual or mid-year equity grants, if
any, elected by a Participant to be deferred as set forth in ARTICLE IV.

 

1.6 Director means a member of the Board of Directors of Teradata Corporation
who is not an employee of the Company.



--------------------------------------------------------------------------------

1.7 Fair Market Value of a share of Common Stock as of a specified date means,
unless otherwise determined by the Committee, the closing price of a share of
Common Stock on the New York Stock Exchange or such other securities exchange as
may at the applicable time be the principal market for the Common Stock (the
“Applicable Exchange”) on the trading date, or if shares of Common Stock were
not traded on the Applicable Exchange on the trading date, then on the
immediately preceding date on which shares of Common Stock were traded, all as
reported by such source as the Committee may select. If the Common Stock is not
listed on a national securities exchange, Fair Market Value shall be determined
by the Committee in its good faith discretion.

 

1.8 Participant means a Director, and any former Director entitled to payment of
a benefit from the Program.

 

1.9 Restricted Stock means actual shares of Common Stock bearing restrictions or
conditions and issued to a Director pursuant to the Stock Incentive Plan.

 

1.10 Restricted Stock Units means awards denominated in shares of Common Stock
that will be settled in an amount in cash, shares of Common Stock, or both, as
designated in a Director’s individual award statement or agreement, based upon
the Fair Market Value of a specified number of shares of Common Stock.

 

1.11 Stock Incentive Plan means the Teradata Corporation 2007 Stock Incentive
Plan, adopted effective as of the Effective Date.

 

1.12 Year of Service means the approximately 12 month period beginning on the
date of an annual stockholders’ meeting of the Company and ending on the day
before the Company’s annual stockholders’ meeting of the next following year,
during which an individual serves as a Director.

ARTICLE II

Compensation

 

2.1 Annual Compensation. A Director will receive the compensation described in
Sections 2.2 through 2.5 below, as determined by the Committee in its
discretion, based on review of competitive data.

 

2.2

Annual Retainer. For each Year of Service, a Director will receive an annual
retainer as determined by the Committee, which may include an additional
retainer amount for Committee Chairs. A Director may elect to receive the
retainer in cash, in Common Stock, or as a Deferred Stock Award, as described in
ARTICLE III. If no election is made, the retainer will be paid in cash. If paid
in cash or Common Stock, payment of 25% of the annual amount will be made on
June 30, September 30, December 31, and March 31, provided the individual is
serving as a Director on



--------------------------------------------------------------------------------

 

such dates. If the individual is not serving as a Director on any such date, the
remaining amount of the retainer shall be forfeited.

If paid in Common Stock, the number of shares of Common Stock to be paid shall
be determined by dividing the cash amount of the retainer due to the Director by
the Fair Market Value of the Common Stock on the date the payment is due,
rounding up to the next whole share.

 

2.3 Meeting Fees. The Committee may determine that Directors will receive a
meeting fee for each meeting attended, and may determine that Committee Chairs
will determine whether a particular special meeting is subject to a meeting fee.
Meeting fees, if any, will be paid quarterly at the same time as the retainer,
for meetings attended in the immediately preceding quarter, and may be paid in
cash, Common Stock or as a Deferred Stock Award as provided in Article III.

 

2.4 Initial Equity Grant. On the date of first election to the Board, each
Director will receive an initial equity grant in the form of Restricted Stock or
Restricted Stock Units under the Stock Incentive Plan, as determined by the
Committee in its discretion. If such grant is made in the form of Restricted
Stock Units, a Director may elect to defer receipt of the Common Stock payable
in respect of vested Restricted Stock Units as a Deferred Stock Grant as
provided in Article IV. A Director will receive only one initial equity grant
for any continuous period served as a Director. If a Director ceases to serve as
a Director for a period of at least three years and is later again elected as a
Director, he or she will receive a second initial equity grant for the second
period served as a Director.

 

2.5 Annual Equity Grant. At each annual stockholders’ meeting of the Company,
each individual then serving as a Director or newly elected as a Director shall
receive an equity grant under the Stock Incentive Plan, determined by the
Committee, consisting of Restricted Stock, Restricted Stock Units and/or
nonqualified Stock Options for Common Stock (“Stock Options”). If Stock Options
are granted, the exercise price for each optioned share will be the Fair Market
Value of one share of Common Stock on the grant date. Any Stock Options that are
granted will be fully vested and exercisable on the first anniversary of the
grant date, subject to the Director’s continued service through the vesting
date. Any Restricted Stock Units awarded will vest in four equal, quarterly
installments commencing three months after the grant date, subject to the
Director’s continued service through the applicable vesting date. If Restricted
Stock or Restricted Stock Units are awarded, the Committee may determine that
the shares or units will be forfeited if the Director ceases to serve as a
director during a restriction period determined by the Committee. If the annual
equity grant is made in the form of Restricted Stock Units, a Director may elect
to defer receipt of the Common Stock payable in respect of vested Restricted
Stock Units as a Deferred Stock Grant as provided in ARTICLE IV.

 

2.6

Mid-Year Equity Grants. The Committee in its discretion may grant stock options
and/or awards of Restricted Stock or Restricted Stock Units, as described in
Section 2.5, to Directors who are newly elected to the Board after the annual
stockholders’



--------------------------------------------------------------------------------

 

meeting. If a mid-year equity grant is made in the form of Restricted Stock
Units, a Director may elect to defer receipt of the Common Stock payable in
respect of vested Restricted Stock Units as a Deferred Stock Grant as provided
in ARTICLE IV.

ARTICLE III

Deferred Stock Awards

 

3.1 Election to Defer. For each calendar year, a Director may elect to defer
receipt of pay for services relating to the retainer and meeting fees, if any,
to be received in that calendar year, and receive them instead as a Deferred
Stock Award. The election must be made prior to the January 1 of the calendar
year in which the services relating to the retainer or meeting fees will be
rendered by a Director or such later date as is permitted by guidance issued
under Section 409A of the Code. The election to defer shall be irrevocable
commencing on December 31 of the calendar year prior to the calendar year that
such election is in effect (or such earlier date as specified on the deferral
election form). Notwithstanding the foregoing, a newly-elected Director may make
an election within 30 days after the date of his or her election to the Board of
Directors, which deferral election shall become irrevocable as of the thirtieth
(30th) day following the Director’s election to the Board of Directors (or such
earlier date as specified on the deferral election form) and shall apply only to
the retainer and meeting fees for services to be performed subsequent after the
deferral election becomes irrevocable. A new election to defer may be made for
each subsequent calendar year, provided the deferral election is made prior to
the January 1 of the calendar year and be irrevocable for the following calendar
year. If a new election is not made, or a prior election is not revoked for the
immediately succeeding calendar year, the most recent election to defer will
remain in effect and be irrevocable for the following calendar year.

 

3.2 Form of Election. The election to defer must be made in writing.

 

3.3 Deferral Periods. A Director may elect to receive the Deferred Stock Award
at one of the following times:

 

  (a) on the date of termination as a Director consistent with the definition of
separation from service as defined pursuant to Section 409A of the Code;

 

  (b) on the date either five or ten years from the date of grant; or

 

  (c) in one to five equal annual installments, payable on April 30 of each
year, beginning on the April 30 next following the date of termination as a
Director consistent with the definition of separation from service as defined
pursuant to Section 409A of the Code.

 

3.4

Deferred Stock Awards. If a Director elects to receive the annual retainer and
meeting fees, if any, as a Deferred Stock Award, the Company will maintain a
deferred stock account credited, as of the date a payment of the retainer or
meeting



--------------------------------------------------------------------------------

 

fee would have otherwise been paid, with a number of stock units equal to the
shares of Common Stock (rounded up to the nearest whole share) that could have
been purchased with the amount deferred as of such date at the Fair Market Value
of the Common Stock on such date. As of the date any dividend is paid to
stockholders of Common Stock, the Director’s deferred stock account shall also
be credited with an additional number of stock units equal to the number of
shares of Common Stock (including fractions of a share) that could have been
purchased at the Fair Market Value on such date with the dividend paid on the
number of shares of Common Stock equivalent to the number of share units
credited to the Director’s deferred stock account. In case of dividends paid in
property, the dividend shall be deemed to be the fair market value of the
property at the same time of distribution of the dividend, as determined by the
Committee.

 

3.5 Distribution of Deferred Stock Award. Payment of a Director’s Deferred Stock
Award shall be made at the times elected by the Director at the time of his or
deferral election. Distribution shall be made in shares of Common Stock. The
Participant shall receive the number of whole shares of Common Stock to which
the distribution is equivalent. The shares of Common Stock shall be paid from,
and shall count against the share reserve of, the Stock Incentive Plan.

ARTICLE IV

Deferred Stock Grants

 

4.1 Election to Defer. If and to the extent Restricted Stock Units are granted
to a Director for the initial equity grant described in Section 2.4 and/or in
connection with the annual or mid-year equity grants described in Sections 2.5
and 2.6, respectively, a Director may elect to defer receipt of the Common Stock
otherwise payable to the Director as such Restricted Stock Units vest. For the
annual equity grant, the election to defer must be made prior to the January 1
of the calendar year in which the grant is made. The election to defer shall be
irrevocable commencing on December 31 of the calendar year prior to the calendar
year that such election is in effect (or such earlier date as specified on the
deferral election form). For both the initial and mid-year equity grants for
newly-elected Directors, such Directors must make the deferral election within
30 days after the date of his or her election to the Board of Directors, which
deferral election shall become irrevocable as of the thirtieth (30th) day
following the Director’s election to the Board of Directors (or such earlier
date as specified on the deferral election form) and shall apply only to the
initial and mid-year equity grants for services to be performed after the
deferral election becomes irrevocable.

A new deferral election for annual equity grants may be made for each subsequent
calendar year, provided the election to defer is made prior to the January 1 of
that calendar year. If a new election is not made, or a prior election is not
revoked for the immediately succeeding calendar year, the most recent election
to defer will remain in effect and be irrevocable for the following calendar
year. If no deferral



--------------------------------------------------------------------------------

election is made, the Common Stock payable as the Restricted Stock Units vest
will be issued to the Director within 60 days after the applicable vesting date.

 

4.2 Form of Election. The election to defer must be made in writing.

 

4.3 Deferral Periods. A Director may elect to receive the Common Stock at one of
the times specified in Section 3.3 above.

 

4.4 Deferred Stock Accounts. If a Director elects to defer receipt of the Common
Stock otherwise payable in respect of Restricted Stock Units awarded as initial,
annual or mid-year equity grants, the Company will maintain a deferred stock
account credited, as of the date of election to the Board, with a number of
stock units equal to the shares of Common Stock the Director was entitled to
receive as such Restricted Stock Units vested. As of the date any dividend is
paid to stockholders of Common Stock, the Director’s deferred stock account
shall also be credited with an additional number of stock units equal to the
number of shares of Common Stock (including fractions of a share) that could
have been purchased at the Fair Market Value on such date with the dividend paid
on the number of shares of Common Stock equivalent to the number of share units
credited to the Director’s deferred stock account. In case of dividends paid in
property, the dividend shall be deemed to be the fair market value of the
property at the same time of distribution of the dividend, as determined by the
Committee.

 

4.5 Distribution of Deferred Stock Grant. Payment of a Director’s Deferred Stock
Grant shall be made at the times elected by the Director at the time of
deferral, in shares of Common Stock. The Participant shall receive the number of
whole shares of Common Stock to which the amount of the distribution is
equivalent. The shares of Common Stock shall be paid from, and shall count
against the share reserve of, the Stock Incentive Plan.

ARTICLE V

Distribution Upon Death

 

5.1 Distribution Upon Death. In the event of the death of a Participant, whether
before or after termination of employment, any Deferred Stock Award or Deferred
Stock Grant to which he or she was entitled shall be converted to cash and
distributed in a lump sum to the Participant’s designated beneficiary, or if no
beneficiary is designated, to the Participant’s estate. Distribution of a
Participant’s stock options will be according to the terms of the stock option
agreements.

 

5.2

Designation of Beneficiary. A Participant may designate an individual or entity
as his or her beneficiary to receive payment of any Deferred Stock Award,
Deferred Stock Grant, or retainer or meeting fees due and unpaid on the date of
the Participant’s death, by delivering a written designation to the Company. A
Participant may from time to time revoke or change any such designation in
writing delivered to the Company. If there is no unrevoked designation on file
with the



--------------------------------------------------------------------------------

 

Company at the time of the Participant’s death, or if the designated beneficiary
has predeceased the Participant or otherwise ceased to exist, such distribution
shall be made in accordance with the Participant’s will or in the absence of a
will, to the administrator of the Participant’s estate. Distribution shall be
made within 90 days after the Participant’s death. A Participant’s deferred
stock account shall be converted to cash by multiplying the number of whole and
fractional shares of Common Stock to which the Participant’s deferred stock
account is equivalent by the Fair Market Value of the Common Stock on the date
of death.

ARTICLE VI

Administration

 

6.1 Withholding Taxes. The Company shall deduct from all distributions under the
Program any taxes required to be withheld by federal, state or local
governments. If distributions are made in shares of Common Stock, the Company
shall have the right to retain the value of sufficient shares equal to the
amount of the tax required to be withheld with respect to such distributions. In
lieu of withholding the value of shares, the Company may require a recipient of
a distribution in Common Stock to reimburse the Company for any such taxes
required to be withheld upon such terms and conditions as the Company may
prescribe.

 

6.2 Unfunded Nature of Program. This Program shall be unfunded. The funds used
for payment of benefits hereunder shall, until such actual payment, continue to
be part of the general funds of the Company, and no person other than the
Company shall, by virtue of this Program, have any interest in any such funds.
Nothing contained herein shall be deemed to create a trust of any kind or create
any fiduciary relationship. To the extent that any person acquires a right to
receive payments from the Company under this Program, such right shall be no
greater than the right of any unsecured general creditor of the Company.

 

6.3 Non-alienation of Benefits. No benefit under the Plan shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge, including assignment pursuant to a domestic relations
order, and any attempt to do so shall be void. No such benefit shall, prior to
receipt thereof by the Participant, be in any manner liable for or subject to
the debts, contracts, liabilities, or torts of the Participant.

 

6.4

Acceleration Upon a Change in Control. As provided in Section 10 of the Stock
Incentive Plan and applicable provisions of a Director’s individual award
agreement or statement under this Program, the vesting of nonqualified stock
options, Restricted Stock and Restricted Stock Units, and the payment of
Deferred Stock Awards and Deferred Stock Grants, may accelerate upon the
occurrence of a Change in Control (as defined in Section 10(b) of the Plan).
Notwithstanding the foregoing, to the extent necessary to comply with
Section 409A, payment of Deferred Stock Awards and Deferred Stock Grants shall
be made on the earlier of (a) a “change in the ownership,” a “change in the
ownership of a substantial portion



--------------------------------------------------------------------------------

 

of the assets” or a “change in the effective control” of the Company within the
meaning of Section 409A of the Code; or (b) at the time(s) specified in
Section 3.3 pursuant to an election in effect under Section 3.1 or Section 4.1.

 

6.5 Amendment or Termination of the Program. The Committee at any time may amend
or terminate the Program, provided that no such action shall adversely affect
the right of any Participant or Beneficiary to a benefit to which he or she has
become entitled pursuant to the Program, and no amendment or termination of the
Program can alter the Participant’s deferrals of compensation in noncompliance
with Section 409A of the Code, or the rules and regulations issued pursuant
thereto. Any amendment or termination of the Program that is inconsistent with,
or in violation of Code Section 409A, shall be void and of no effect.

 

6.6 Compliance with Section 409A. Notwithstanding any of the foregoing
provisions of the Program, to the extent required in order to comply with
Section 409A(a)(2)(B)(i) of the Code, Deferred Stock Awards and Deferred Stock
Grants shall be paid on the first business day after the date that is six months
following a Director’s “separation from service” within the meaning of
Section 409A of the Code. The Program is intended to comply with the provisions
of Section 409A of the Code, and the Treasury Regulations issued pursuant
thereto; and the provisions of the Program will at all times be administered
consistent therewith. Any provision of the Program that is inconsistent with, or
in violation of, Section 409A of the Code, shall be void and of no effect. The
Senior Vice President, Human Resources, and the General Counsel of the Company
are delegated the responsibility to interpret and administer the Program
consistent with Section 409A of the Code and to take necessary action pursuant
to this Section 6.6 and Section 6.5 to assure that the Program is administered
consistent with such provision.